G-ill, J.
This is a suit in equity whereby the plaintiff sought to enjoin the defendant from continuing or maintaining its cable railroad in front of plaintiff’s property and to abate the same as a nuisance.
The facts giving rise to the controversy are substantially as follows: In 1887 and 1888 the defendant street railway company, under a franchise from Kansas City, constructed its cable road along the line of Twelfth street from the eastern city limits to the stock yards in west Kansas. In order to get up from the west bottom to the high land the defendant- built a viaduct or inclined plane on said Twelfth street, the western end of which left the surface a few hundred feet west from the foot of the bluff. This viaduct rests on stone piers or abutments built in Twelfth street. At this point Eleventh street runs parallel with Twelfth *519street and only thirty-five feet distant therefrom to the north, forming short lots twenty-five by thirty-five feet fronting on both streets, two of. which belong to plaintiff. Eleventh street is seventyj feet wide, while Twelfth — where the cable road was built — is only thirty feet in width. The viaduct on Twelfth street is from three to nine feet above the surface of the ground in front of plaintiff’s lots.
In September, 1888, Mrs. Spencer' brought an action against the defendant for damages done her property by the erection of this’incline plane charging a permanent impairment of its value, etc., and she recovered a judgment for $800. The case Was appealed to the supreme court, the judgment was there affirmed, and the defendant has paid and satisfied the same. The present injunction suit was begun long after the above action for damages and after the judgment thereon had been obtained.
At the trial below the court denied the relief asked and dismissed plaintiff’s bill, and the case is brought here by writ of error.
In our opinion there is no merit in plaintiff’s claim and the lower court rightly declined to award the extraordinary relief asked. The case stated, too, most strongly for plaintiff, is simply this: Defendant constructed its viaduct along the Twelfth street front of plaintiff’s lots, and in such a way as to impair, or perhaps even to destroy, the ingress and egress to and from said street. Thereupon the plaintiff brought her action for damages, basing it, in express terms, on that provision of our constitution that requires compensation to be made for all property taken or damaged for public use. She sued and recovered not only such damages as were then accrued by reason of the invasion of her appurtenant easement, but as well sued and recovered for all damages for future maintenance of the *520obstruction. The viaduct was treated as a -permanent injury, affecting the real estate for all time. It would seem, in all justice, that as the plaintiff had been fully paid and compensated for all her damages, present and prospective, she ought not to be heard to complain further.
Admitting that the structure complained of was an improper use of the street — such indeed as amounted to an actionable nuisance — and yet plaintiff has no standing in court to prosecute this injunction. For, conceding the existence of a public nuisance the individual can not maintain injunction unless special injury, over and above that done the public generally is shown. Glaessner v. Brewing Ass’n, 100 Mo. 508. This is a principle of law as old as the books. At the time this injunction was brought the plaintiff had no cause to complain of special injuries to her property. Her claim therefor had been sued for, a judgment of $800 -in her favor had been awarded, and since this suit was commenced this has been paid to her. When, then, this injunction suit was commenced, tried and determined, it conclusively appeared that plaintiff had no injuries, separate and distinct, from the public, to complain of. The plaintiff’s attitude is the same as if before instituting this suit she had met the defendant and agreed and settled with it for the full amount of damages done her property by the erection and maintenance of the cable road in front thereof. And can it be said with any show of reason that plaintiff may enjoin the defendant from using and occupying that which she for a moneyed consideration agreed it might*?
If the viaduct was a burden on the street not contemplated by the dedication thereof, then (plaintiff was entitled to be compensated for such special damages'as her property would receive. Belcher Sugar Refining Co. v. Elevator Co., 82 Mo. 121-125. This she has *521sued for, recovered and accepted; and clearly now she has no just right to call on the courts to abolish .an improvement which she, in legal effect, agreed might continue on the street in question.
The judgment is manifestly for the right party and will he affirmed.
All concur.